Honorable Jerry Sadler             Opinion No. C-671
Commlesloner
Oeneral Land Office                Re: Whether appraisers em-
Austin, Texas                           ployed by the Veterans'
                                        Land Board may attend an
                                        appraisal school at Texas
                                        A&M University and have
                                        their reglatratlon fees
Dear Mr. Sadler:                        paid by the State.
                                                               _
          You have requested the opinion of this office regard-
ing the.~subjectquestlon. In this connection,your letter of
requeat Is quoted, In part, as follows:
          "The American Soclei;yof Farm Managers
     and Rural Appraisers anticipatesholding   an
     appraisal school at A&M University, Collb e
     Station, Texas, between June 13 - 17, 196 8 ,
     with a registration fee of $75 being charged
     per person taking the course. Such a training
     Bchool would,be most beneficial to the apprals-
     ers employed by the VeterM8' Land Board of the.
     State of Texas. I feel that such a training
     school would reap benefits to the state, and
     It Is my desire to send several appraisers from
     thfe office to this school if we can legally
     register them In the name of th$ State of Texas
     tid pay their registrationfee.
Further Investigationhas revealed that Texas A&M.Unlvers$tyIs
sponsoring the appraisal school, but that the school Is being
conducted under the direction of the American Society of Farm
Manager8 and Rural Appraisers. Membership In the said Society
Is llmlted, and It Is not required that one be a member of then.
Society to attend the appraisal school. Further, the reglstra-
tlon fees for the school are to be paid to the Society, and not
to Texas A&M.
          In prior questions of this nature, this office has
consistentlyemployed two basic criteria: (1) Whether the
training described will be directly and substantiallyused to



                          -3234-
Ron, Jerry Sadler, page 2 (c-671)


facilitatethe governmentaldutiee and functions of the State
agency requesting such training; and (2) Do the facts establish
that there is a reasonable, subatantlaland direct relationship
between the purpose of the training and the accomplishmentof the
governmentalfunctions entrusted.tothe em loyee? Attorney Gen-
eral's Opinions WW-83 (1957), WW-223 (1957p,WW-433 (1958).
          In Attorney General's Opinion W-505 (1958), this of-
fice approved the attendance of the Chief Appraiser,,the Executive
Secretary, and an attorney of the Veterans' Land Board at an ap-
praisal conference, utilizing basically the same criteria set forth
above. From the facts presented, we see no dlstlnctlonbetween
the fact situation and that presented In Attorney General's Op-
inion WW-505.
          Accord~lngly,you are advised that It Is the opinion
of this office that Attorney General’s Opinion W-505 (1958)
controls the.questlon of whether the attendance of Veterans'
Land Board appraisers at appraisal schools constitutesa com-
pliance with the criteria set forth, supra. .Theattendance of
your appraisers at the school would facilitatethe governmental
duties and functions of the State, and there Is a direct relatlon-
ship between the purpose of the training and the accomplishment
of the governmentalfunctions of the employee.
          Section 18, Article V, General AppropriationAct of
the 59th Leglelature, 1965, pertaining to expenditureof money
for dues or registration in joining or attending any type of
organization,has no application to the facts submitted by you,
so long as the State employees do not join the organization.
Merely taking a course of Instruction Is not joining or attend- .
lng any type of organization.
                    SUMMARY
         Appraisers employed by the Veterans' Land
    Board may attend an appraisal school at Texas
    A&M University, and have their registrationfees
    paid by the State.
                           Yours very truly,
                           WAQGORER CARR
                           Attorney General




MLQ:ms:mkh                      Assistant


                         -3235-
”   -




        Hon. Jerry Sadler, page 3 (c-671)


        APPROVED:
        OPINIOIUCO?mITTE
        W. V. Geppert, Chairman
        w. 0. shultz
        John Reeves
        JohnBanks
        Arthur Sandlln
        APPROVEDFORTHEATTORNEY    WNERAL
        BYr T. B. Wright




                                  -3236-